Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 04/23/2021 is sufficient to overcome the rejection of claims 1-23 based upon U.S. Patent No. 6,713,525.  The coating compositions do not have the claimed combination of tear strength and Young’s modulus.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2002/0146225 to Bulters et al. in view of U.S. Patent Pub. No. 2002/0068770 to Kashiwame.
As to claims 1 and 4-6, Bulters discloses coating optical fibers comprising a polyurethane acrylate  primary coating that has a tear strength of 45 J/m2 or more (0098) and a Young’s 
Bulters does not expressly disclose a polyol with a low degree of unsaturation.
Kashiwame discloses urethane (meth)acrylates for optical fibers that are derived from very low unsaturated polyoxypropylene polyols with a total degree of unsaturation of 0.026-0.124 (Table 1).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polyol of Bulters for the polyol of Kashiwame to provide the coating with more flexibility and little surface tackiness (0007, 0033).

As to claims 7, 9, and 13, Bulters discloses a ratio of reactants that overlaps the claimed amount of reactants.  The position is taken that both the polyether urethane compound and the diadduct would be present in the coating composition of Bulters within the claimed amounts unless applicants can show otherwise.
As to claims 8, 10, and 23, Bulters discloses coating optical fibers and methods of coating optical fibers by curing a coating composition at 260nm (0237) comprising a polyurethane acrylate  primary coating that has a tear strength of 45 J/m2 or more (0098) and a Young’s modulus of less than 1 Mpa (0101), which is the same as the storage modulus (0167), wherein the polyurethane acrylate comprises the reaction product of polyether polyols having a molecular weight of 1,500 to 6,000 (0111), a polyisocyanate component, and hydroxyethyl acrylate wherein the ratio of polyol, diisocyanate, and hydroxyl group containing methacrylate is determined so that 1.1 to about 3 equivalents of isocyanate is included, about 0.1 to about 1.5 equivalents of hydroxyl group containing methacrylate are used for 1 equivalent of polyol (0112).  Bulters discloses 1 wt% of a mercapto silane compound and a photoinitiator (0103-0107).
  As to claim 11, Bulters discloses a coating composition comprising 20 to 80% by weight of the urethane (meth)acrylate (0102-0107).
As to claims 12, 14-15, 17-23, with regard to the claimed properties, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients within the claimed amounts and 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763